DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Disposition

2. 	Claims 1-4 are pending and are under examination. 




Information Disclosure Statement

3.	The Information Disclosure Statements filed on December 9, 2020 and November 6, 2019, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant 



Abstract Objection

4.	The abstract is objected to because it has language that is normally found in the claims. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The present invention provides a method of producing a useful substance, including secreting and producing a useful substance in broth by microorganisms contained in the broth, wherein the microorganisms include microorganisms of at least one genus selected from the group consisting of Ogataea, Saccharomyces, 
Appropriate correction is required.




Specification Objection

5.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information is not found on page 1.
The specification is objected to because organisms such as “E. coli” is not italicized see page 1 of the specification. 
The specification is objected to because the title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Method of producing a protein with yeast and surfactant".
	The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as Sepharose, has been noted in this application (see page 20, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. 
Correction is required.




Claim Objection

6.	 Claims 1-4 are objected to because of the following informalities:
For clarity it is suggested that claim 1 is amended to read, “A method of producing a [[useful substance]] a protein, comprising:
the protein in broth by microorganisms contained in the broth, wherein the microorganisms [[comprise microorganisms of]] are [[at least one genus]] selected from the group consisting of Ogataea, Saccharomyces, Kluyveromyces, Hansenula, Pichia, Yarrowia, and Candida, and the broth contains at least one surfactant [[(A)]] selected from the group consisting of an anionic surfactant [[(Al)]], a cationic surfactant [[(A2)]], and an amphoteric surfactant [[(A3)]].
For clarity it is suggested that claim 2 is amended to read, “The method of producing a [[useful substance]] a protein according to claim 1, wherein the amount of the surfactant [[(A)]] in the broth is 0.0001 to 20 wt% based on the weight of the broth.
For clarity it is suggested that claim 3 is amended to recite, “The method of producing a [[useful substance]] protein according to claim 1, wherein the [[useful substance]] protein is [[a protein]] X”.
For clarity and precision of claim language it is suggested that claim 4 is amended to read, “The method of producing a [[useful substance]] protein according to claim 2, wherein the [[useful substance]] protein is [[a protein]] X”.
Appropriate correction is required.



Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention are directed to “a method of producing a useful substance” and there are no indicia as to what the “useful substance is”, thus not adequately described and the claimed invention encompasses a large variable genus of substances. It is noted that claims 3 and 4 recite a protein, however, no structure function correlation is made. Thus, the claimed invention is not adequately described.

The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus maybe satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.






Conclusion


8.	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (571) 272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652